Citation Nr: 1532984	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for bilateral glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran appeared at a hearing before a Veterans Law Judge in November 2013.  A transcript of this hearing was added to the record.  The Veterans Law Judge who presided over the November 2013 hearing is no longer with the Board.  The Veteran was subsequently offered another hearing before a current Veterans Law Judge, but declined such a hearing in an April 2015 statement.  

This issue was previously before the Board in January 2014, at which time the Board reopened the claim and remanded it for further development.  The claim was again considered by the Board in October 2014, at which time this issue was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

Competent evidence has been presented establishing onset of bilateral glaucoma during service.  




CONCLUSION OF LAW

The criteria for service connection for bilateral glaucoma are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran seeks service connection for bilateral glaucoma.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The service treatment records are negative for any diagnosis of or treatment for glaucoma or any other disease or injury of the eyes.  The Veteran has stated, however, that at the time of service separation, he began to notice blurriness in his vision, and sought private medical treatment shortly thereafter.  He has been unable to obtain copies of his initial post-service private treatment records for glaucoma, however, as the first doctor who treated his glaucoma has closed his office and no records are available.  

In a December 2014 VA examination and opinion statement, a VA optometrist opined that it was more likely than not the Veteran's glaucoma was present during service, based on the Veteran's self-reported history of an initial diagnosis in 1989.  The optometrist noted glaucoma is a "slowly-advancing disease" and based on the examiner's clinical experience and review of published literature, glaucoma was likely present years prior to the initial 1989 diagnosis.  

Regarding the approximate date of onset of the Veteran's glaucoma as found within the medical record, the Board notes a February 1995 letter from J.L.E., M.D., to the Veteran's primary physician.  In his letter, Dr. E. summarized the Veteran's private treatment for glaucoma from 1989 to 1991.  Dr. E. stated the Veteran was on medication to control his glaucoma during that period, and had undergone surgery for the left eye in 1989 and for the right eye in 1990.  Thus, this letter, indicating the Veteran was receiving medication and surgical correction of his glaucoma as early as 1989, confirms the Veteran's reported history as told to the 2014 VA examiner regarding the initial diagnosis of glaucoma.  As such, the Board finds the 2014 opinion regarding likely in-service onset of glaucoma to be both competent and highly probative.  Service connection for bilateral glaucoma is therefore warranted.  


ORDER

Service connection for bilateral glaucoma is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


